DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 15, 2022, submitted as part of the After Final Consideration Pilot 2.0 program.

As for Applicant’s argument regarding the similar amendments made to independent claims 1, 10, and 19 overcoming the art (Remarks, pages 13-15); examiner agrees.  Therefore, independent claims 1, 10, and 19 are in condition for allowance.

The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Moore (Reg. No. 39,779) on 8/2/2022.

The application has been amended as follows:

In claim 6:
The method of claim 5, further comprising, after determining that the noise level is greater than the noise level threshold, processing the virtual trackpad touch input signal with 

In claim 15:
The computing device of claim 14, further comprising, after determining that the noise level is greater than the noise level threshold, processing the virtual trackpad touch input signal with 


Allowable Subject Matter
Claims 1, 3-10, 12-19, and 21-23 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 19 are allowable over the prior art of record for the reasons stated above.
Each of the dependent claims further limits allowable independent claims 1, 10, or 19, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626